UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1719


POLYANA PITTHAN STOLF BAPTISTA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 25, 2016              Decided:   April 4, 2016


Before KING, DIAZ, and HARRIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Hashim G. Jeelani, Royal Oak, Michigan, for Petitioner. Benjamin
C. Mizer, Principal Deputy Assistant Attorney General, Jennifer P.
Levings, Senior Litigation Counsel, Laura Halliday Hickein, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Polyana Pitthan Stolf Baptista, a native and citizen of

Brazil,    petitions      for   review    of   an    order    of    the   Board    of

Immigration     Appeals     (Board)      dismissing     her   appeal      from    the

immigration judge’s denial of her application for cancellation of

removal.   For the reasons set forth below, we dismiss the petition

for review.

     Under 8 U.S.C. § 1252(a)(2)(B)(i) (2012), entitled “Denials

of discretionary relief,” “no court shall have jurisdiction to

review any judgment regarding the granting of relief under section

. . . 1229b,” which is the section governing cancellation of

removal.   In this case, the immigration judge found, and the Board

agreed, that Baptista failed to meet her burden of establishing

that her United States citizen child would suffer exceptional and

extremely unusual hardship if Baptista is returned to Brazil.                      We

conclude   that    this    determination       is   clearly   discretionary        in

nature, and we therefore lack jurisdiction to review challenges to

this finding absent a colorable constitutional claim or question

of law.    See Sattani v. Holder, 749 F.3d 368, 372 (5th Cir. 2014)

(finding   no   jurisdiction       to    review     determination     that     aliens

failed to demonstrate requisite hardship to their U.S. citizen

son); Obioha v. Gonzales, 431 F.3d 400, 405 (4th Cir. 2005) (“It

is   quite        clear     that        the    gatekeeper          provision      [of

§ 1252(a)(2)(B)(i)] bars our jurisdiction to review a decision of

                                          2
the [Board]        to     actually        deny    a    petition      for    cancellation       of

removal.”);        Okpa    v.    INS,      266    F.3d      313,   317     (4th       Cir.   2001)

(concluding, under transitional rules, that issue of hardship is

committed to agency discretion and is not subject to appellate

review).

      We have reviewed Baptista’s claims of error and conclude that

she fails to raise a colorable constitutional claim or question of

law under 8 U.S.C. § 1252(a)(2)(D) (2012).                           See Gomis v. Holder,

571   F.3d     353,       358    (4th      Cir.       2009)    (“[A]bsent         a    colorable

constitutional claim or question of law, our review of the issue

is    not    authorized         by    §     1252(a)(2)(D).”           (emphasis         added)).

      Accordingly,          we       dismiss          the     petition       for       lack     of

jurisdiction.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      this   court     and     argument         would    not    aid    the      decisional

process.

                                                                         PETITION DISMISSED




                                                  3